The defendant contends that the court erred, in holding that under the terms of the lease of June, 1904, he, as the lessee, could avail himself of the option of renewal before its expiration, December 1st, 1906; in holding that he could be held responsible for the additional period of three years without his having done two things, to wit: first, given, on June 1st, 1906, written notice of his intention to avail himself of the option given him, and second, availed himself, on December 1st, 1906, of the option; and in holding that he could be held liable for the additional period of three years, in case he did no more than give written notice of his intention to avail himself of the option.
The defendant's conception of the construction to be given to the original lease is, that the act by which its renewal could be accomplished was one which could be performed only after its termination, that the exercise of this right of renewal was conditioned upon the performance, six months earlier, of an act indicative of an intention to renew when the lease expired, that this first act could have no effect beyond the preservation of the right of renewal, that both acts were requisite to effect a renewal, and that neither could be anticipated in point of time. It is unnecessary to consider all these propositions. It might, for instance, be assumed that the terms of the original lease placed it in the power of the defendant to postpone the time for the exercise of his election until the expiration of the first lease, by his giving of a six months' notice of intention, and even that it gave him no right to effect a renewal until that time, and yet the defense must fail, since, even upon this theory, there would be no justification for the claims that an election could not be made before the expiration of the lease with the plaintiff's acquiescence, and that the provision for the giving of notice of intention had other importance than as a means of keeping alive the right of election until it should be exercised. The option which the lease gave to the defendant was in the nature of an offer on the plaintiff's *Page 466 
part of a new lease upon the terms stated. Willard v. Tayloe, 8 Wall. (U.S.) 557, 564; Boston  Maine Railroad v. Bartlett, 3 Cush. (Mass.) 224, 227. When accepted as provided, the rights and obligations of the parties would become fixed. Brown v. Slee, 103 U.S. 828, 837; Boston Maine Railroad v. Bartlett, 3 Cush. (Mass.) 224, 227; Guyer v. Warren,175 Ill. 328, 335, 51 N.E. 580. The defendant's letter and telegram of June 1st, 1906, contained, in unequivocal language, an acceptance of the offer which the lease embodied, and the reply confirmed them as having that effect. The defendant's right of election was thereby fully exercised and the rights and liabilities of the parties fixed.
No other questions are presented by the appeal.
   There is no error.
In this opinion the other judges concurred.